EXAMINER'S AMENDMENT/REASONS FOR ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the last paragraph of Claim 6, line 2, the term “a brake fluid” has been changed to read –the brake fluid--, as this term was previously introduced in the earlier lines of the claim; and
In the last paragraph of Claim 6, line 4, the term “an acceptance criterion” has been changed to read –the acceptance criterion--, as this term was also previously introduced in the earlier lines of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent Claim 1 (and its respective dependent Claims 9-15), while WO document no. 2017/144201 to Dinkel discloses a method for monitoring a braking system for motor vehicles (see Figure 1), which braking system comprises a main module 1 having most all the features of the instant invention including: hydraulically actuatable wheel brakes 8-11, wherein pairs of the wheel brakes 8-11 are assigned to respective brake circuits 27,33, at least one electrically actuatable wheel valve 7a-7d per wheel brake 8-11 for setting wheel-specific brake pressures, a pressure provision device 5 for actively building up pressure in the wheel brakes 8-11 (see paragraph 0055 of the U.S. equivalent PG Pub ‘321 document), a pressure medium reservoir 4 at atmospheric pressure, and furthermore comprising an auxiliary module 70, which comprises for each of two wheel brakes 8,10: a pressure sensor 194 for measuring the pressure in a wheel brake line 200,204 leading to the respective wheel brake 8,10 (see paragraphs 0068 and 0069 of the U.S. equivalent PG Pub ‘321
document), an isolating valve 220, 240, which is arranged in the wheel brake line 200,
204 and which is open when deenergized (see paragraph 0069 of the U.S. equivalent
PG Pub ‘321 document), and a pump 96,98 (see paragraph 0071 of the U.S. equivalent
PG Pub ‘321 document), Dinkel does not disclose measuring at least one variable in order to assess the functionality of the braking system, and wherein at least one acceptance criterion is used, checking whether the variable satisfies the acceptance criterion, and determining at least one variable representing viscosity of brake fluid, wherein the acceptance criterion depends on the variable representing viscosity.
	Regarding independent Claim 2 (and its respective dependent Claims 3-5 and 16), while WO document no. 2017/144201 to Dinkel discloses a method for monitoring a braking system for motor vehicles, as described above in reference to Claim 1, Dinkel does not disclose measuring at least one variable in order to assess the functionality of the braking system, and wherein at least one acceptance criterion is used, checking whether the variable satisfies the acceptance criterion, and determining at least one variable representing viscosity of brake fluid, wherein the acceptance criterion depends on the variable representing viscosity nor carrying out a purging process, in which the brake fluid is displaced into the reservoir by the pressure provision device, wherein a first system pressure is measured, and wherein a second system pressure is measured, and the acceptance criterion counts as satisfied if the first system pressure is lower than an acceptance pressure, which depends on the pressure difference between the first and second system pressures.
	Regarding independent Claim 6 (and its respective dependent claims 7 and 8), while WO document no. 2017/144201 to Dinkel discloses a method for monitoring a braking system for motor vehicles, as described above in reference to Claim 1, Dinkel does not disclose measuring at least one variable in order to assess the functionality of the braking system, and wherein at least one acceptance criterion is used, checking whether the variable satisfies the acceptance criterion, and determining at least one variable representing viscosity of brake fluid, wherein the acceptance criterion depends on the variable representing viscosity nor a pressure build-up process being carried out with the aid of the pressure provision device, wherein the brake fluid is delivered into at least one wheel brake by the pressure provision device for a predetermined time period, and wherein a system pressure that is present after the predetermined time period is measured, and wherein the acceptance criterion counts as satisfied if the measured pressure is greater than an expected pressure, which depends on the time period and an expected delivery rate of the pressure provision device.
  	Upon further reconsideration by the examiner and based on applicant’s remarks filed April 12, 2022, the Darscht reference, previously cited by the examiner as disclosing the claimed method for checking the functionality of a braking system, measuring at least one variable, acquiring an acceptance criterion, and determining a variable representing viscosity of brake fluid, used in the first office action, merely discloses a method for determining a variable relating to a state/condition of a brake fluid in a brake system. As an example of this variable, the viscosity of the brake fluid is mentioned (see paragraph [0003], 1st and 2nd sentence and paragraph [0032] of Darscht). The viscosity is determined according to formula (3) as a function of a pressure difference. The viscosity determined in this way is then used for the control of the brake system (see paragraphs [0003], [0004] and [0034] of Darscht).
	Thus, Darscht fails to disclose or suggest, that an assessment of the functionality of the braking system is carried out. Further, Darscht fails to disclose or suggest that a variable is measured in order to assess the functionality of the braking system, wherein it is checked whether this variable satisfies an acceptance criterion. Further, Darscht does not disclose or suggest that the acceptance criterion for checking the functionality depends on a variable representing the viscosity. In other words, there is no assessment of the functionality of the braking system in Darscht.
	It is for these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	06/02/22